DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letas et al (US 2015/0333677) in view of Brogan et al (US 2014/0307488).
Leta et al discloses, regarding,
Claims 1, 13, 14, a method/system/program,


However, Letas et al does not disclose the elements below.  On the other hand, Brogan et al discloses, determining a deviation

The method/computer is disclosed mutatis mutandis.

Letas et al further discloses, regarding,

Claim 7, the minimum voltage set-point for the DC link

Claim 10, the harmonic frequency value comprises current harmonics and/ or voltage harmonics (paragraph 0053).  

Claim 11, the predefined point in the electrical grid


It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Letas et al and to modify the invention per the limitations disclosed by Brogan et al for the purpose of maintaining efficiently the voltage and frequency in a grid system.

Claims 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letas et al and Brogan et al as applied to claims 1, 14 above, and further in view of Jiang (CN 106208124).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose determining an average of a harmonic frequency value.
On the other hand, Jiang discloses that it is well-known to measured the harmonic frequency value at the predefined point in the electrical grid; and, determining an average of the measured harmonic frequency value, wherein the harmonic frequency signal is determined based on the average of the measured harmonic frequency value (see abstract).
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the .

Claims 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letas et al and Brogan et al as applied to claims 1, 14 above, and further in view of Li et al (CN 106374496).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose determining an average of a harmonic frequency value.
On the other hand, Li et al discloses that the permissible modulation index is determined based on the deviation according to an inverse relationship (see abstract).
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the invention per the limitations disclosed by Li et al for the purpose of reducing the cost of a wind power installation.

Allowable Subject Matter
Claims 3, 4, 6, 8, 9, 16, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

February 8, 2022